COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS


JAIME GONZALEZ,                                  §
                                                                    No. 08-15-00187-CR
                               Appellant,        §
                                                                      Appeal from the
v.                                               §
                                                                 34th Judicial District Court
                                                 §
THE STATE OF TEXAS,                                               of El Paso County, Texas
                                                 §
                                   Appellee.                        (TC# 20110D03634)
                                                 §

                                    MEMORANDUM OPINION

       Jaime Gonzalez attempts to appeal his convictions of possession of child pornography

(Counts I - XVI). Finding that Appellant did not timely file his notice of appeal, we dismiss the

appeal for want of jurisdiction.

       A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex.Crim.App. 1996). In his response to our notice of intent to dismiss

the appeal, Appellant indicates that the due date for the notice of appeal is calculated based upon

the date the trial court signed the judgment of conviction. In a criminal case, a defendant’s

notice of appeal is due within thirty days after the sentence is imposed in open court or the trial

court enters an appealable order. See TEX.R.APP.P. 26.2(a)(1). The deadline is extended to

ninety days after the date the sentence is imposed in open court if the defendant timely files a

motion for new trial. See TEX.R.APP.P. 26.2(a)(2). The judgments of conviction reflect that the
sentence for each count was imposed in open court on November 12, 2014. Appellant filed an

untimely motion for new trial on May 25, 2015. Therefore, his notice of appeal was due to be

filed no later than December 12, 2014, thirty days after the date sentence was imposed in open

court. See TEX.R.APP.P. 26.2(a)(1). Appellant’s notice of appeal filed on June 18, 2015 is

untimely. Accordingly, we dismiss the appeal for want of jurisdiction.



July 10, 2015
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)